PANORAMA SERIES FUND, INC. Growth Portfolio 6803 South Tucson Way, Centennial, Colorado 80112 1-800-988-8287 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON APRIL 20, 2012 Notice is hereby given that a Special Meeting of the shareholders of Growth Portfolio (the “Panorama Growth”), a series of Panorama Series Fund, Inc., a registered open-end management investment company, will be held at 6803 South Tucson Way, Centennial, Colorado 80112 at 1:00 p.m., Mountain time, on April 20, 2012, or any adjournments thereof (the “Meeting”), for the following purposes: 1. To approve an Agreement and Plan of Reorganization between Panorama Growth and Oppenheimer Main Street Fund/VA (“Main Street/VA”), a series of Oppenheimer Variable Account Funds, and the transactions contemplated thereby, including: (a) the transfer of substantially all the assets of Panorama Growth to Main Street/VA in exchange for Non-Service shares of Main Street/VA; (b) the distribution of Non-Service shares of Main Street/VA to shareholders of Panorama Growth in complete liquidation of Panorama Growth; and (c) the cancellation of the outstanding shares (all of which are Non-Service Shares) of Panorama Growth, all of the foregoing being referred to as the “Reorganization”; and 2. To act upon such other matters as may properly come before the Meeting. As an owner of a variable life insurance, annuity or other contract and a beneficial owner of shares of Panorama Growth (a “shareholder”), you are being asked for instructions as to how to vote the shares of the Panorama Growth that are attributable to your variable contract. Accordingly, we ask that you indicate whether you approve or disapprove of the Reorganization. If you were a shareholder of Panorama Growth at the close of business on February 3, 2012, you are entitled to notice of, and to vote at, the Meeting. The Reorganization is more fully discussed in the combined Prospectus and Proxy Statement. Please read it carefully before telling us, through your proxy or in person, how you wish to vote. The Board of Directors of Panorama Series Fund, Inc., on behalf of Panorama Growth, recommends a vote in favor of the Reorganization. YOU CAN VOTE ON THE INTERNET, BY TELEPHONE OR BY MAIL. WE URGE YOU TO VOTE PROMPTLY. YOUR VOTE IS IMPORTANT. By Order of the Board of Directors, Arthur S. Gabinet, Secretary March 26, 2012 PLEASE VOTE THE ENCLOSED PROXY TODAY. YOUR VOTE IS IMPORTANT NO MATTER HOW MANY SHARES YOU OWN. OPPENHEIMER MAIN STREET FUND/VA a Series of Oppenheimer Variable Account Funds 6803 South Tucson Way, Centennial, Colorado 80112 1-800-988-8287 COMBINED PROSPECTUS AND PROXY STATEMENT Dated March 26, 2012 SPECIAL MEETING OF SHAREHOLDERS OF GROWTH PORTFOLIO a series of Panorama Series Fund, Inc. to be held on April 20, 2012 Acquisition of the Assets of GROWTH PORTFOLIO 6803 South Tucson Way, Centennial, Colorado 80112 1-800-988-8287 By and in exchange for Non-Service Shares of OPPENHEIMER MAIN STREET FUND/VA This combined Prospectus and Proxy Statement solicits proxies from the shareholders of Panorama Growth Portfolio (“Panorama Growth”), a series of Panorama Series Fund, Inc., an open-end management investment company, to be voted at a Special Meeting of Shareholders (the “Meeting”) to approve the Agreement and Plan of Reorganization (the “Reorganization Agreement”) and the transactions contemplated thereby (together with the Reorganization Agreement, the “Reorganization”) between Panorama Growth and Oppenheimer Main Street Fund/VA (“ Main Street/VA”), a series of Oppenheimer Variable Account Funds, an open-end management investment company (Panorama Growth and Main Street/VA are each a “Fund” and collectively the “Funds”). This combined Prospectus and Proxy Statement constitutes the Prospectus of Main Street/VA and the Proxy Statement of Panorama Growth filed on Form N-14 with the Securities and Exchange Commission (“SEC”). Shares (all of which are Non-Service Shares) of Panorama Growth have been purchased at your direction by certain insurance companies (“Participating Insurance Companies”) for allocation to certain of their separate accounts established for the purpose of funding variable annuity contracts, variable life insurance contracts, and other products. The Participating Insurance Companies as the shareholders of record and legal owners of those separate accounts have been asked to approve the Reorganization. The Participating Insurance Companies are asking you, as an owner of a variable contract and a beneficial owner of shares of Panorama Growth, for instructions as to how to vote the shares of the Panorama Growth that are attributable to your variable contract. Accordingly, we ask that you indicate whether you approve or disapprove of the Reorganization. For clarity of presentation, shares of beneficial interest of the Funds may be referenced in this document as “shares,” and references to “shareholder” may include holders of variable annuity contracts, variable life insurance policies and other insurance company products. If shareholders of Panorama Growth vote to approve the Reorganization, substantially all of the assets of Panorama Growth will be transferred to Main Street/VA in exchange for Non-Service shares of Main Street/VA and the assumption of certain liabilities, if any, by Main Street/VA. The Meeting will be held at the offices of OppenheimerFunds, Inc., the investment manager for each Fund (the “Manager”), at 6803 South Tucson Way, Centennial, Colorado 80112 on April 20, 2012 at 1:00 p.m., Mountain Time. The Board of Directors of Panorama Series Fund, Inc., on behalf of Panorama Growth, is soliciting these proxies. This Prospectus and Proxy Statement may first be sent to shareholders on or about March 26, 2012. If the shareholders of Panorama Growth vote to approve the Reorganization, shareholders will receive Non-Service shares of Main Street/VA equal in value to the value as of the “Valuation Date,” which is expected to be the business day preceding the date on which the Reorganization is completed (“Closing Date”), of their shares of Panorama Growth. Panorama Growth will subsequently be dissolved. The parties may change the Closing Date. This Combined Prospectus and Proxy Statement sets forth concisely the information shareholders of Panorama Growth should know before voting on the Reorganization in which shares of Main Street/VA will be exchanged for the acquisition of substantially all of the assets and the assumption of certain liabilities of Panorama Growth. Please read this Combined Prospectus and Proxy Statement carefully and retain it for future reference. A Statement of Additional Information, dated March 26, 2012, relating to the Reorganization has been filed with the SEC as part of the Registration Statement on Form N-14 (the “Registration Statement”) and is incorporated herein by reference. That Statement of Additional Information contains the audited financial statements of each Fund for the fiscal year ended December 30, 2011. You may receive a free copy by writing to OppenheimerFunds Services (the “Transfer Agent”) at P.O. Box 5270, Denver, Colorado 80217, by visiting the website at www.oppenheimerfunds.com or by calling toll-free 1.800.225.5677. The Prospectus of Main Street/VA (SEC File No. 2-93177) dated April 29, 2011, as supplemented, is enclosed herewith and considered a part of this combined Prospectus and Proxy Statement. It is intended to provide you with information about Main Street/VA. For more information regarding Main Street/VA, see its Statement of Additional Information (SEC File No. 2-93177) dated April 29, 2011, and any supplements thereto. That Statement of Additional Information has been filed with the SEC and is incorporated herein by reference. The annual report of Main Street/VA, dated December 31, 2011, which will include its audited financial statements and management's discussion of Fund performance for the 12-month period ended December 30, 2011, will be made available no later than 60 days thereafter. You may receive a free copy of these documents by writing to the Transfer Agent at P.O. Box 5270, Denver, Colorado 80217, by visiting the website at www.oppenheimerfunds.com or by calling toll-free 1.800.225.5677. For more information regarding Panorama Growth, see the Prospectus of Panorama Growth dated April 29, 2011, as supplemented. In addition to its Prospectus, see the Statement of Additional Information of Panorama Growth dated April 29, 2011, as supplemented. These documents have been filed with the SEC and are incorporated herein by reference. The annual report of Panorama Growth, dated December 30, 2011, which will include its audited financial statements and management's discussion of Fund performance for the 12-month period ended December 30, 2011, will be made available no later than 60 days thereafter.You may receive a free copy of these documents by writing to the Transfer Agent at P.O. Box 5270, Denver, Colorado 80217, by visiting the website at www.oppenheimerfunds.com or by calling toll-free 1.800.225.5677. Mutual fund shares are not deposits or obligations of any bank, and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other U.S. government agency. Mutual fund shares involve investment risks, including the possible loss of principal. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus and Proxy Statement. Any representation to the contrary is a criminal offense. This combined Prospectus and Proxy Statement is dated March 26, 2012. TABLE OF CONTENTS COMBINED PROSPECTUS AND PROXY STATEMENT Page Synopsis What am I being asked to vote on? What are the general tax consequences of the Reorganization? What are the fees and expenses of each Fund and what are they expected to be after the Reorganization? How do the investment objectives and policies of the Funds compare? How do the Principal Risks of Investing in the Funds differ? What are the capitalizations of the Funds and what would the capitalization be after the Reorganization? How have the Funds performed? How do the Account Features and Shareholder Services for the Funds Compare? Purchases and Redemptions Dividends and Distributions Information About the Reorganization How will the Reorganization be carried out? Who will pay the expenses of the Reorganization? What are the tax consequences of the Reorganization? Reasons for the Reorganization Board Considerations Receipt of Non-Service shares of Main Street/VA What are the Fundamental Investment Restrictions of the Funds? Other Comparisons Between the Funds Management of the Funds Investment Management and Fees Payments to Financial Intermediaries and Service Providers Transfer Agency and Custody Services Shareholder Rights Voting Information How do I vote? Who is Entitled to Vote and How are Votes Counted? Quorum and Required Vote Solicitation of Proxies Revoking a Proxy What other matters will be voted upon at the Meeting? Additional Information About the Funds Householding of Reports to Shareholders and Other Fund Documents Principal Shareholders Exhibit A: Principal ShareholdersA-1 Enclosures: Prospectus of Oppenheimer Main Street Fund/VA dated April 29, 2011, as supplemented. SYNOPSIS This is only a summary and is qualified in its entirety by the more detailed information contained in or incorporated by reference in this combined Prospectus and Proxy Statement. Shareholders should carefully review this Prospectus and Proxy Statement in its entirety and, in particular, the Prospectus of Main Street/VA (SEC File No. 2-93177), which accompanies this Prospectus and Proxy Statement and is incorporated herein by reference. What am I being asked to vote on? You are being asked to approve the reorganization of your Fund, Panorama Growth, with and into Main Street/VA. If shareholders of Panorama Growth approve the Reorganization, substantially all of the assets of Panorama Growth will be transferred to Main Street/VA, in exchange for an equal value of Non-Service shares of Main Street/VA and the assumption of certain liabilities, if any, by Main Street/VA. The Non-Service shares of Main Street/VA will then be distributed to shareholders of Panorama Growth, the outstanding shares of Panorama Growth (all of which are Non-Service Shares) will be cancelled and Panorama Growth will subsequently be liquidated. If the Reorganization is approved by shareholders of Panorama Growth, you will no longer be a shareholder of Panorama Growth, and, instead, will become a shareholder of Main Street/VA. This exchange will occur on the Closing Date of the Reorganization. Approval of the Reorganization means that as a shareholder in Panorama Growth, you will receive Non-Service shares of Main Street/VA, equal in value to the value of the net assets of your Panorama Growth Non-Service shares transferred to Main Street/VA on the Closing Date. The shares you receive will be issued at net asset value (“NAV”) without a sales charge or other transaction fee imposed by either Fund. In considering whether to approve the Reorganization, you should consider, among other things: (i) The number of similarities (as well as any differences) between the Funds (as discussed herein) and the relative advantages and disadvantages of each Fund. (ii) That the Reorganization would allow you the ability to continue your investment in a fund that closely resembles the investment style you were seeking when you invested in Panorama Growth. Main Street/VA is a series, organized in 1995, of Oppenheimer Variable Account Funds, an open-end, diversified management investment company organized as a Massachusetts business trust. Panorama Growth is a series of Panorama Series Fund, Inc., an open-end, diversified management investment company organized as a Maryland corporation in August 1981. Main Street/VA commenced operations on July 5, 1995 and Panorama Growth commenced operations on January 21, 1982. As of December 31, 2011, Panorama Growth had approximately $70.2 million in net assets and Main Street/VA had approximately $1.4 billion in net assets. Shareholders of Panorama Growth are expected to realize a number of benefits from the proposed Reorganization. · Panorama Growth (with approximately $70.2 million in net assets as of December 31, 2011) has a much smaller asset base than Main Street/VA (approximately $1.4 billion as of December 31, 2011). As a result, as of December 31, 2011, Panorama Growth’s “other expenses” (0.20%) as a percentage of net assets, were significantly higher than those of Main Street/VA Non-Service shares (0.12%). Although the Main Street/VA management fee rate as of December 31, 2011 (0.66%) is higher than that of Panorama Growth (0.63%), following the Reorganization, shareholders of Panorama Growth would benefit because as of December 31, 2011 Main Street/VA’s Non-Service shares’ total expense ratio (0.78%) was lower than that of Panorama Growth (0.83% before and 0.80% after the Manager's voluntary expense limitation). If the Reorganization is approved, Panorama Growth shareholders would get the benefit of a larger fund with lower total operating expenses, resulting in the payment of lower expenses as shareholders of Main Street/VA. · If the Reorganization is approved, shareholders would continue to be invested in a fund that mainly invests in common stocks of U.S. companies. Both Funds currently focus on "larger capitalization" issuers, which are considered to be companies with market capitalizations equal to the companies in the Russell 1000 Index. The portfolio managers of both Funds use fundamental research and quantitative models to identify investment opportunities. Panorama Growth can invest without limit in securities issued by companies or governments in any country, including in developing or emerging market countries, but currently does not have a significant amount of its assets invested in securities of foreign issuers. While there is no limit on Main Street/VA’s foreign investments, that Fund does not currently plan to invest a significant amount of its assets in securities of foreign issuers but may do so in the future. The Board of Directors of Panorama Growth reviewed and discussed with the Manager and the Board’s independent legal counsel the proposed Reorganization. Panorama Growth’s Board of Directors also considered each Fund’s investment objectives and policies, management fees, distribution fees and other operating expenses, historical performance and asset size. Based on the considerations discussed above and the reasons more fully described under “Reasons for the Reorganization” (beginning on page ), together with other relevant factors and information, at a meeting held on November 15, 2011, the Board of Panorama Growth concluded that the Reorganization would be in the best interests of shareholders of Panorama Growth and that Panorama Growth would not experience any dilution as a result of the Reorganization. The Board of Panorama Growth voted to approve the proposed Reorganization and to recommend that shareholders approve the proposed Reorganization. The proposed Reorganization was also approved by the Board of Trustees of Main Street/VA at a meeting held on November 15, 2011. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION What are the general tax consequences of the Reorganization? It is expected that shareholders of Panorama Growth will not recognize any gain or loss for federal income tax purposes as a result of the exchange of their shares for shares of Main Street/VA. You should, however, consult your tax adviser regarding the effect, if any, of the Reorganization in light of your individual circumstances as a variable contract owner. You should also consult your tax adviser about state and local tax consequences. For federal income tax purposes, the holding period of your Panorama Growth shares will be carried over to the holding period for Main Street/VA shares you receive in connection with the Reorganization. This exchange will occur on the Closing Date. One of the requirements to qualify as a tax-free reorganization under the Internal Revenue Code is that a significant portion of the assets of Panorama Growth continue to be used by Main Street/VA after the Reorganization. Due to common holdings in both Funds, it is expected that the assets of Panorama Growth will satisfy this requirement. As a result, prior to the Reorganization, it is not expected to be necessary for Panorama Growth to sell portfolio securities that do not conform to the portfolio securities of Main Street/VA for purposes of the Reorganization. However, Panorama Growth may sell securities prior to the Reorganization in the ordinary course of its business as an open-end investment company. For further information about the tax consequences of the Reorganization, please see the section “Information About the Reorganization—What are the Tax Consequences of the Reorganization?” WHAT ARE THE FEES AND EXPENSES OF EACH FUND AND WHAT ARE THEY EXPECTED TO BE AFTER THE REORGANIZATION? Each Fund pays a variety of expenses directly for management of their respective assets, administration and other services. Those expenses are subtracted from each Fund’s assets to calculate the Fund’s net asset value per share. Shareholders pay these expenses indirectly. The Funds do not charge an initial sales charge to buy shares or to reinvest dividends. There are no exchange fees or redemption fees and no contingent deferred sales charges; however, you should refer to the prospectus provided by your Participating Insurance Company for information on initial or contingent deferred sales charges, exchange fees or redemption fees under your variable contract. Those charges and fees are not reflected in the fee and expense tables below. Current and Pro Forma Fee Tables The tables below reflect the current contractual management fee schedule for each Fund and the proposed “pro forma” management fee schedule for the surviving Main Street/VA upon the successful completion of the Reorganization. The tables are provided to help you understand and compare the fees and expenses of investing in shares of each Fund. The pro forma fees and expenses of the surviving Main Street/VA show what the fees and expenses are expected to be after giving effect to the Reorganization. “Other Expenses” in the tables include transfer agent fees, custodial fees, and accounting and legal expenses that each Fund pays. The Manager has voluntarily agreed to waive fees and/or reimburse each Fund's expenses in an amount equal to the indirect management fees incurred through that Fund’s investment in Oppenheimer Institutional Money Market Fund. The Manager has also voluntarily agreed to limit each Fund’s total annual operating expenses for Panorama Growth and for Non-Service Shares of Main Street/VA so that those expenses, as percentages of daily net assets, will not exceed the annual rate of 0.80% (not including the waiver of the indirect management fees incurred through that Fund’s investment in Oppenheimer Institutional Money Market Fund). Those voluntary expense limitation may not be amended or withdrawn at until after April 29, 2013. As of December 31, 2011: Fee and Expense Comparison Panorama Growth Main Street/VA Combined Pro Forma Main Street/VA Expenses Non-Service Shares Non-Service Shares Non-Service Shares Management Fee 0.63% 0.66% 0.66% 12b-1 None None None Other 0.20% 0.12% 0.12% Total Annual Operating Expenses 0.83% 0.78% 0.78% Fee Waiver (0.03%) N/A N/A Total Annual Expenses After Waiver 0.80% 0.78% 0.78% Examples The examples below are intended to help you compare the cost of investing in Non-Service shares of: Panorama Growth, Main Street/VA, and the surviving Main Street/VA after the Reorganization. The examples assume that you invest $10,000 in shares of a Fund for the time periods indicated and reinvest your dividends and distributions. The examples also assume that your investment has a 5% return each year and that a Fund’s operating expenses remain the same. Separate account or contract expenses are not included and if they were included, overall expenses would be higher. Your actual costs may be higher or lower, because expenses will vary over time. Based on these assumptions your expenses would be as follows whether or not you redeem your investment at the end of each period: Panorama Growth 1 Year 3 Years 5 Years 10 Years $
